On March 30,1990, the Defendant was sentenced to ten (10) years with five (5) years suspended plus conditions for the Revocation of *47Felony Assault; the Petitioner must successfully complete chemical dependency treatment; as soon as possible be considered for a pre-release or halfway house; $2,114.23 in restitution; 52 days credit for time served.
DATED this 6th day of December, 1990.
On December 6, 1990, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Paul Befumo, of the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence imposed shall remain the same.
The reason for the decision is pursuant to Rule 17 of the Sentence Review Division.